



Exhibit 10.1






Mr. Brian L. Tucker
440 Santa Monica Pl
Corpus Christi, TX 78411


Dear Brian,


On behalf of Pioneer Drilling Company and its Subsidiaries (collectively,
“Pioneer” or the “Company”), I am very pleased to offer you this opportunity to
join the Pioneer team. I have described below the general terms of your
employment upon which I believe we have agreed.


Position:
Senior Vice President Drilling Services



Base Salary:
$280,000



Cash Bonus:
Sign on bonus of $50,000 paid on the first paycheck following your start date.
In addition, you will receive a deferred cash bonus of $175,000 paid as follows:
$58,333 paid on the first paycheck following 12 months of employment; $58,333
paid following 24 months of employment; and the final $58,334 paid following 36
months of employment. All cash bonus payments are subject to federal, state and
local taxes and other withholdings as required by law or the policies of the
Company. Your acceptance of the each cash bonus payment shall constitute your
agreement to repay the portion of the bonus paid within the prior 12 months
should you voluntarily resign or be terminated for cause.



Annual Incentive:
You will be eligible to participate in the Company’s annual incentive
compensation plan with a current target bonus of 50% of base salary and a
current maximum bonus of 100% of base salary. The bonus will be pro-rated during
the first year of participation and is subject to attainment of certain goals
set by the Company and compensation committee.



Initial Equity:
On or about your employment date, you will be awarded a grant of 30,000 shares
of restricted stock units, subject to the approval of such grant by the
Compensation Committee. The restricted share units will be subject to vesting
restrictions and other customary terms and conditions of Pioneer Drilling
Company’s equity award programs.



On or about your employment date, you will be granted options to purchase 55,000
shares of Pioneer Drilling Company common stock at the closing price on the day
of such grant, subject to the approval of such option grant by the Compensation
Committee. The options will be subject to vesting restrictions and other
customary terms and conditions of Pioneer Drilling Company’s option grants.


LTI Compensation:
You will be eligible to participate in the Company’s long-term incentive plan as
a Level III employee (as defined by the Compensation Committee). For fiscal






--------------------------------------------------------------------------------






year ending 12/31/12, the annual long term incentive award was based on a LTI
multiple of .85 times base salary (85%).


Vehicle Allowance:
The position is eligible for a vehicle allowance of $1,200 per month and a fuel
purchase card subject to the company’s vehicle allowance policy which is
included for your review and signature.



Relocation:
You will be eligible for relocation from Corpus Christi to San Antonio under the
Homeowner Relocation Plan, a copy of which is provided with this offer.



Benefits:
You will be eligible to participate in the Company’s health, life, dental,
disability insurance and other benefits as supplied per Company policy. In
addition, you will be eligible for three weeks of vacation per year.





This is not a contract for employment or an offer to enter into such a contract.
Your employment with the Company will be “at-will” and nothing herein or in any
compensation or other arrangement referred to herein shall change your status as
an at-will employee.


The offer of employment is contingent upon you passing a mandatory drug test to
include a urinalysis and hair follicle test. In addition, the Company may
conduct a background check or request a credit report; however, prior to
obtaining a credit report or conducting a background check, the Company will
provide you with separate written notice and acknowledgement.


As an employee of the Company, you will be expected to abide by the Company’s
policies, rules, and regulations. You will need to acknowledge that you have
read the Company’s Employee Handbook by signing the last page of the handbook
and returning it to the Company. Further, this offer of employment is contingent
upon your review of and agreement to the Company’s arbitration agreement.


This offer of employment is contingent upon your agreement to keep the terms of
this agreement regarding salary and benefits confidential and to not disclose
such terms to any other person, including other employees of the Company;
provided, however, that you may discuss such terms with your immediate family
and any legal, tax, or accounting specialists who will provide you with
individual legal, tax, or accounting advice. Further, this offer is contingent
upon your review of and agreement to the Company’s Confidentiality Policy, which
will be provided to you on your first day of employment.


As you may know, policies, procedures, and benefits are subject to change within
any organization, and if they occur, they will apply to you in the same manner
as other employees similarly situated.


Acceptance: This letter sets forth the terms of your employment with the Company
and supersedes any prior representations or agreements whether oral or written.
To accept this offer of employment, please sign the acknowledgement by no later
than Monday May 7th, 2012.


We are pleased to offer you a position within our Company and look forward to
working with you.


Sincerely,




/s/ Wm. Stacy Locke
Wm. Stacy Locke
President and CEO





--------------------------------------------------------------------------------








Acknowledgment:


I have read and accept this employment offer subject to the terms and conditions
set forth herein and hereby grant my permission to the Company to conduct a drug
test as a contingency of my employment by Pioneer Drilling Company. I
acknowledge and agree that certain additional agreements related to Company
policy will be required as part of my employment.






/s/ Brian L. Tucker 5/13/2012
Signature                         Date









